Citation Nr: 0535089	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-27 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service from October 1963 to 
December 1964.

The current appeal arose from August 2001 and November 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  The RO denied 
entitlement to service connection for a right knee 
disability.

A hearing was held before a hearing officer at the RO in May 
2003.

In May 2005, the Board remanded this case to the RO for 
additional development.  It has been returned to the Board 
for review.  


FINDINGS OF FACT

1.  Congenital bipartite patella of the right knee and 
chondromalacia were diagnosed in service.

2.  Chondromalacia of the right knee has not been shown since 
service.

3.  A current right knee disability, other than congenital 
bipartite patella, was not manifested during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to service.


CONCLUSION OF LAW

A current right knee disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that service connection is 
warranted for a right knee disability.  Under the VCAA, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Appellants Claims (Court) held 
that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in March 
2001 and August 2002.  The content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letters advised the appellant what 
information and evidence was needed to substantiate the 
claim.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claim and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
Additionally, VA medical examination has been conducted.  
Further the veteran testified at a personal hearing.  

The Board notes that the claims file does not contain all of 
the veteran's service medical records.  When service medical 
records are unavailable, the Board's obligation to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule under 38 U.S.C.A. § 5107(b) (West 
1991) is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual background

Service medical records show that the veteran was put on 
profile in September 1964 due to bipartite patella with 
chondromalacia of the right knee.  An October 1964 clinical 
report shows that the veteran complained of right knee pain 
of 8 months duration.  The veteran reported that he had had 
right knee pain since basic training.  The diagnosis was 
deformity of the bone, right patella, congenital (bipartite 
patella).  The disability was considered to have existed 
prior to service.  A November 1964 Medical Board agreed with 
the diagnosis and found that he was unfit for service.

The record contains a January 1980 private examination 
report.  The veteran reported right knee pain.  The diagnosis 
was osteoarthritis.  The record contains additional private 
medical records showing treatment for the right knee.

A VA examination was conducted in March 2001.  The diagnosis 
was minimal degenerative joint disease (DJD) and bipartite 
patella (normal variant) by X-rays.   

A personal hearing was held at the RO in May 2003.  The 
veteran reported his service and medical histories.  He 
reported that prior to service, he was active in sports and 
did not have any problems with his knees.  During service he 
indicated that he injured his right knee when he hit a rock 
during basic training.  He was treated by a physician and put 
on profile for the remainder of service.  He was eventually 
discharged.  After service discharge he began receiving right 
knee treatment in 1965.  

In light of the veteran's medical history, the Board 
requested a VA opinion.  In June 2005, a VA physician noted 
that there was no evidence of DJD in service.  The physician 
concluded that DJD and any other non congenital right knee 
condition was not at least as likely as not related to 
military service, and that the DJD is due to the natural 
process of aging.   

Criteria and analysis for  service connection for a right 
knee disability

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of his 
disabilities are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

Where a veteran served continuously for 90 days during a 
period of war, and certain disorders such as arthritis become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A congenital right knee defect is not a disease or injury for 
VA compensation purposes.  38 C.F.R. §§ 3.303(c).  Indeed, 
the VA examiner described this as a "normal variant."  
Thus, the presumption of soundness and aggravation, 
38 U.S.C.A. § 1111, is not applicable.  However, service 
connection might be granted for disability due to disease or 
injury superimposed on, or coincident with, the congenital 
right knee defect during service.  The question now for the 
Board to decide is whether the appellant's current right knee 
disability is related to the chondromalacia and complaints of 
pain recorded in service.  

In this case, the veteran's service medical records indicate 
that despite his reported medical history of recurrent right 
knee pain, he only sought treatment for his right knee 
beginning in September 1964 during his period of service.  He 
was put on a profile for the congenital condition and 
chondromalacia.  There is no evidence of treatment for his 
right knee disability until many years after service 
discharge.  The earliest evidence of any treatment regarding 
his right knee is in 1980 some 14 years subsequent to service 
discharge when osteoarthritis was diagnosed.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (appellant failed to 
provide evidence of continuity of symptomatology of low back 
condition).  Chondromalacia has not been diagnosed since 
service.

The only medical opinion of record indicates that any current 
right knee disorder is not related to military service.  The 
VA examiner in June 2005 thoroughly considered the 
possibility of a current right knee disorder being related to 
service, and rejected it based upon prior examination and 
review of the records.  Under these circumstances, a basis 
upon which to establish service connection for a right knee 
disability has not been presented.  The preponderance of 
evidence is against the veteran's claim for service 
connection for right knee disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for the veteran's right knee disorder is not 
warranted. 


ORDER

Service connection for a right knee disability is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


